Citation Nr: 0938505	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-28 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether an overpayment of additional benefits on behalf of a 
dependent spouse was properly created.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from November 1966 to January 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

A videoconference hearing was scheduled for August 2009, 
however, the Veteran did not appear for the hearing and did 
not request that it be rescheduled.  Accordingly, the Board 
concludes that the hearing request has been withdrawn.  

The appeal was certified as including two related issues: 
first, whether there was clear and unmistakable error in 1998 
based on the Veteran's first wife not being removed as a 
dependent, and second, entitlement to an earlier effective 
date for adding the Veteran's second wife as a dependent.  
For the sake of simplicity, the Board has combined the two 
issues into one as shown on the cover page of this decision.   

The Board finds that the Veteran's statements have raised a 
claim for a waiver of an overpayment of benefits on behalf of 
a dependent spouse.  That matter is referred to the RO for 
initial adjudication.  


FINDINGS OF FACT

1.  The Veteran is service-connected for multiple 
disabilities, rated as 40 percent disabling effective from 
February 1, 1987, and he received additional benefits on 
behalf of a dependent spouse.

2.  The Veteran continued to receive compensation benefits on 
behalf of a dependent spouse subsequent to his divorce in 
April 1998.

3.  The Veteran remarried in February 1999 .

4. The Veteran did not notify the VA of his divorce or 
remarriage until January 2005.

5.  The RO retroactively terminated payment of additional 
benefits on behalf of the previous dependent spouse effective 
April 1998, and did not grant additional benefits on behalf 
of the new dependent spouse until January 2005.  


CONCLUSION OF LAW

An overpayment of additional benefits on behalf of a 
dependent spouse was properly created.  38 U.S.C.A. § § 
5110(n) (West 2009); 38 C.F.R. § 3.401, 3.501 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Many of the facts pertaining to the creation of an 
overpayment are not in dispute.  The Veteran is service-
connected for multiple disabilities, rated as 40 percent 
disabling effective from February 1, 1987.  He is currently 
rated as 100 percent disabled, and has been since June 008.  
This fact is not material to this appeal.  

The Veteran filed an original claim for disability benefits 
with the VA in February 1987.  On the claim form, he reported 
that he was married to I.D.  He subsequently submitted a 
Declaration of Status of Dependents form in February 1987 
which indicated that the date of marriage had been in 
September 1971.  On the Form, it was noted that "No benefits 
may be granted for spouse or children unless this form is 
completed and returned as required by existing law."  He 
also provided a copy of the marriage certificate.  

In December 1996, the RO wrote to the Veteran and requested 
that he complete and return a Status of Dependents 
Questionnaire."  In the letter, it was noted that "The 
compensation you receive for your service-connected 
disability includes an additional amount for your spouse 
and/or child(ren).  You are responsible for reporting any 
changes in the number of your dependents."  On the 
questionnaire which the Veteran completed and submitted in 
January 1997, the Veteran again listed his original spouse, 
I.D.  

In December 2004, the RO again wrote to the Veteran and 
requested that he completed and return a Status of Dependents 
Questionnaire.  Subsequently, in January 2005, he submitted a 
response indicating that he was now married to V.W.  He 
subsequently provided copies of a divorce decree 
demonstrating that he had gotten divorced from I.D. in April 
1998, and had married V.W. in February 1999.  

In response, the RO retroactively terminated payment of 
additional benefits on behalf of the previous dependent 
spouse effective April 1998, and did not grant additional 
benefits on behalf of the new dependent spouse until January 
2005.  

The Veteran challenged the dates of the termination and 
subsequent reinstatement of benefits on behalf of a dependent 
spouse.  He states that he understands that he is not 
eligible to receive additional benefits on behalf of a 
dependent spouse during the period when he was not married 
between April 1998 and February 1999, but he asserts that 
dependent benefits should be reinstated effective from the 
date of his remarriage in February 1999.  

The Veteran has stated that he contacted the RO by phone and 
notified it of the fact that his marriage had been 
terminated.  The Board notes, however, that this contention 
is contradicted by the fact that no report of contact is 
contained in the claims file to verify the occurrence of such 
a report.  

The Board also notes that the Veteran has stated that he 
registered his current wife at a VA hospital in December 
2002, thinking that this would adequately notify the entire 
VA.  However, the claims file contains documents from the 
hospital, but they do not confirm that the Veteran reported 
having a new spouse.  A document from the hospital titled 
"Patient Demographic Data" reflects that his marital status 
was "unanswered."  In addition, another document from the 
same medical facility titled "Patient Profile" similarly 
reflects that the part of a form for listing marital status 
was left blank.  Thus, there is no credible evidence of 
notification to the VA hospital.

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage. 38 
U.S.C.A. § 5110(n).  Under 38 C.F.R. § 3.401(b), the 
effective date for the award of additional compensation for a 
dependent is the latest of (1) the date of claim, which is 
either the date of his marriage, if evidence of the event is 
received within one year of the event, or the date notice is 
received of the dependent's existence, if evidence is 
received within one year of VA's request; (2) the date the 
dependency arises; (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action; or (4) the date of commencement of the Veteran's 
award.

Applying the foregoing regulation to the facts of the present 
case, the Board finds that overpayment of additional benefits 
on behalf of a dependent spouse was properly created.  There 
can be no dispute that the effective date of termination of 
additional benefits was the date of divorce in April 1998.  
See 38 C.F.R. § 3.501(d)(2) which provides that benefits 
discontinue the last day of the month in which the divorce 
occurred.  

The only real dispute in this case is went the benefits on 
behalf of the second dependent spouse should commence.  Under 
the foregoing law and regulation, the date of benefits is not 
the date of marriage, but rather the date the VA is notified 
of the marriage.  The only exception to that rule is where 
notification is received by VA within a year of the marriage.  
That exception does not apply in this case.  The RO properly 
terminated benefits effective April 1998, and did not 
reinstate dependent benefits until the date of receipt of 
notice of the remarriage which as received in January 2005.  
Thus, the overpayment of additional benefits on behalf of a 
dependent spouse was properly created.  



Finally, the Board notes that the current appeal arises from 
a question of effective dates of adjudicatory actions 
terminating and granting benefits.  Accordingly, the Veterans 
Claims Assistance Act does not apply.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  


ORDER

An overpayment of additional benefits on behalf of a 
dependent spouse was properly created.  The appeal is denied.  



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


